Citation Nr: 0125843	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  99-16 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from August 1984 to June 1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The claims file reflects that the veteran failed to appear 
for a hearing before a Member of the Board scheduled for 
September 2001.  He did request a postponement or 
rescheduling of the hearing.  As such, the veteran's hearing 
request is considered withdrawn.  See 38 C.F.R. § 20.704(d) 
(2001).


FINDING OF FACT

The veteran's right ear manifests Level II hearing impairment 
and the left ear manifests Level I hearing impairment.


CONCLUSION OF LAW

The schedular criteria for a compensable initial disability 
rating for bilateral hearing loss have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1-4.14, 4.85-4.87, Diagnostic Code 6100 (1998-
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The Board finds that the 
rating decision, Statement of the Case, and Supplemental 
Statement of the Case provided to the veteran specifically 
satisfy the requirement of 38 U.S.C.A. § 5103 of the new 
statute in that they clearly notify the veteran of the 
evidence necessary to substantiate his increased rating 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  Further, the veteran has been afforded VA 
examinations to assess the severity of his service-connected 
hearing loss disability.  The Board thus finds that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.

The record reveals that in an April 1999 rating decision, the 
veteran was awarded service connection for bilateral hearing 
loss and was assigned a noncompensable rating.  As the 
veteran is appealing the original assignment of the rating 
for his service-connected hearing loss, the severity of the 
veteran's bilateral hearing loss is to be considered during 
the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  See 38 
C.F.R. § 4.7.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
bilateral service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic 
Codes 6100-6110.  The assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).

During the pendency of this appeal, VA issued new regulations 
for evaluating impairment of auditory acuity.  These became 
effective June 10, 1999.  See 62 Fed. Reg. 25,202-25,210 (May 
11, 1999).  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the old criteria for evaluating hearing impairment the 
results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of pure tone audiometry tests are considered.  See 38 C.F.R. 
§ 4.85.  These results are then charted on Table VI and Table 
VII as set out in the Rating Schedule.  In order to establish 
entitlement to an increased evaluation for hearing loss, it 
must be shown that certain minimum levels of the combination 
of the percentage of speech discrimination loss and average 
pure tone decibel loss are met.  The Board has compared the 
previous versions of Table VI and Table VII, and the new 
versions of these tables, and finds that there has been no 
discernable change in them.  Further, it is noted that the 
revisions in the language in 38 C.F.R. § 4.85 do not change 
the method by which Tables VI and VII are interpreted, but 
only describe, in greater detail, how they are applied.  The 
Board therefore finds that neither the old nor the new 
version of 38 C.F.R. § 4.85 is more favorable than the other 
in terms of benefit to the veteran.

However, with regard to 38 C.F.R. § 4.86, the version of that 
regulation in effect prior to June 10, 1999, only provided 
information regarding the fact that the evaluations derived 
from the Rating Schedule were intended to make proper 
allowance for improvement by hearing aids.  Under the 
criteria that became effective in June 1999, when the 
puretone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or 
more, Table VI or Table VIa is to be used, whichever results 
in the higher numeral.  See 38 C.F.R. § 4.86(a).  
Additionally, when the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Thereafter, that numeral will be elevated to 
the next higher numeral.  See 38 C.F.R. § 4.86(b).  As will 
be apparent from the evidence described below, neither 38 
C.F.R. § 4.86(a) nor (b) is applicable in this appeal.

The veteran was afforded VA audiological examinations in 
March 1999 and November 1999.  On the authorized audiological 
evaluation in March 1999 the pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
20
50
50
34
LEFT
15
50
50
55
33

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.

The November 1999 VA audiological examination report reveals 
the pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
20
50
50
34
LEFT
15
15
50
50
33

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that the 
currently assigned noncompensable rating for bilateral 
hearing loss is appropriate, and there is no basis for a 
higher rating at this time.  The results of the March 1999 
examination indicate that the veteran's hearing is Level I in 
each ear, thereby warranting no more than the currently 
assigned noncompensable evaluation.  The results of the 
November 1999 examination show that the veteran's right ear 
manifests an average puretone threshold of 34, and 88 percent 
of speech discrimination, and as such, the right ear meets a 
Level II designation.  The left ear manifests an average 
puretone threshold of 33, and 92 percent of speech 
discrimination, for a Level I designation in the left ear.  
Combining the Level I designation of the left ear (the better 
ear) with the Level II designation of the right ear, the 
resulting percentage evaluation for hearing impairment is 
noncompensable.  See 38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100.  The Board notes that neither the veteran's right 
ear or left ear manifests an exceptional pattern of hearing 
loss, and the provisions of 38 C.F.R. § 4.86 are not 
applicable.  Therefore, the Board concludes that the 
veteran's hearing loss disability is not shown to warrant a 
higher evaluation.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, the preponderance 
of the evidence is against the veteran's claim.  As such, 
this case does not present such a state of balance between 
the positive evidence and the negative evidence to allow for 
a more favorable determination.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that while the veteran has testified (October 1999 RO 
hearing) to difficulties that his hearing loss has caused in 
his daily life and employment, there has been no showing by 
the veteran that his hearing loss has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A compensable disability rating for bilateral hearing loss is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

